Exhibit 10.17

Baxalta Incorporated

Equity Plan

July 1, 2015

 

1. Purpose

This Equity Plan (the “Plan”) has been adopted by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of Baxalta
Incorporated (“Baxter”), effective as of July 1, 2015.

For avoidance of doubt, all grants made under this Plan shall be made on or
after the date on which the stock Baxalta is distributed to the shareholders of
Baxter International Inc. and shall not be subject to adjustment in the manner
described in the Employee Matters Agreement between Baxter International Inc.
and Baxalta.

 

2. Participants

Participants in this Plan (each a “Participant”) shall be employees of Baxalta
or its subsidiaries (the “Company”) to whom awards of equity are made by the
Committee, or any person to whom the Committee delegates the authority to make
awards, under this Plan.

 

3. Awards

Each grant of equity (an “Award”) shall be made pursuant to and for the purposes
stated in the Baxalta Incorporated 2015 Incentive Plan, or such other stock
incentive plan as may be designated by the Committee (the “Program”). Unless
otherwise indicated, terms defined in the Program shall have the same meaning in
this Plan.

This Plan provides terms that apply to awards of stock options (“Options”) and
restricted stock units (“RSUs”). An award to any given Participant may be only
Options, only RSUs, or any combination of Awards available under the Program.

Participants receive grant communication letters notifying them of their Awards.
The Program and this Plan provide the definitive terms of each Award; provided
that a grant communication letter may include alternative terms with respect to
vesting, in which case the vesting terms in the grant communication letter shall
govern.

The grant date for an Award shall be the date of approval thereof by the
Incentive Committee, or for eligible French employees, as soon thereafter as
practicable pursuant to applicable French law as provided in the attached French
Addendum, which shall govern such grants (the “Grant Date”).

The purchase price for each share of Common Stock subject to an Option shall be
the Fair Market Value of a share of Common Stock on the Grant Date. Options are
not intended to qualify as an Incentive Stock Option within the meaning of
section 422 of the United States Internal Revenue Code, as amended (the “Code”).

Baxalta has not selected any country as its home member state under the European
Union Directive 2003/71/EC, and the grant of Awards pursuant to this Plan is
simultaneous.



--------------------------------------------------------------------------------

4. Options

4.1. Except for Options granted to employees of the Company’s subsidiaries in
France, Options shall become exercisable as follows: (i) one-third on the first
anniversary of the Grant Date, (ii) one-third on the second anniversary of the
Grant Date, and (iii) the remainder on the third anniversary of the Grant Date.
Options granted to employees of the Company’s subsidiaries in France shall
become exercisable on the fourth anniversary of the Grant Date. If Options would
become exercisable on a date that is not a business day, they will become
exercisable on the next business day. A business day is any day on which the
Company’s Common Stock is traded on the New York Stock Exchange. After Options
become exercisable (in each case, in whole or in part) and until they expire,
the Options may be exercised in whole or in part in the manner specified by the
Committee. Under no circumstances may Options be exercised after they have
expired. Shares of Common Stock may be used to pay the purchase price for shares
of Common Stock to be acquired upon exercise of Options or fulfill any tax
withholding obligation, subject to any requirements or restrictions specified by
the Committee.

4.2. If a Participant’s employment with the Company terminates before the
Participant’s Options becomes exercisable, the Options will expire when the
Participant’s employment with the Company terminates, except (i) in connection
with a Qualifying Retirement or death or disability (each as outlined below) or
(ii) if the Participant is rehired by the Company within ninety days of
termination, in which case the Participant shall be construed to have been
continuously employed by the Company for purposes of vesting and exercise.

4.3. If a Participant’s employment with the Company terminates after the
Participant’s Options become exercisable, the Options will not expire
immediately but will remain exercisable. Subject to Section 4.6, and except in
the event of a Qualifying Retirement (as provided in Section 4.4), the Options
will expire ninety days after the Participant’s employment with the Company
terminates. If the Participant dies or becomes disabled during the ninety-day
period, the Options will expire on the fifth anniversary of the termination
date.

4.4. If the employment of a Participant who is at least 65 years of age, or at
least 55 years of age with at least 10 years of employment with the Company
(including prior employment with Baxter International Inc. or its subsidiaries),
is terminated other than for Cause or by reason of the Participant’s death or
disability (a “Qualifying Retirement”) then (i) if the date of such termination
is after the calendar year of the Grant Date, the Options shall continue to vest
as provided in Section 4.1, or (ii) if the date of such termination is in the
calendar year of the Grant Date, a portion of the Options shall continue to vest
as provided in (i), which portion shall be determined as follows: (# shares
covered by Option award) * (# of months worked in that year, rounded to nearest
whole month) / 12. Subject to Section 4.6, the Participant’s Options (whether
vesting pursuant to (i) or (ii) or previously vested) will expire on the fifth
anniversary of the termination date.

 

2



--------------------------------------------------------------------------------

4.5. If the employment of a Participant is terminated due to death or
disability, then (i) if the date of such termination is after the calendar year
of the Grant Date, the Options shall vest immediately, or (ii) if the date of
such termination is in the calendar year of the Grant Date, a portion of the
Options shall vest immediately, which portion shall be determined as follows:
(# shares covered by Option award) * (# of months worked in that year, rounded
to nearest whole month) / 12. Subject to Section 4.6, the Participant’s Options
(whether vesting pursuant to (i) or (ii) or previously vested) will expire on
the fifth anniversary of the termination date.

4.6. Options that have not previously expired will expire at the close of
business on the tenth anniversary of the Grant Date; provided, however, that
Options granted to employees residing in Switzerland on the Grant Date shall
expire on the eleventh anniversary of the Grant Date. If Options would expire on
a date that is not a business day, they will expire at the close of business on
the last business day preceding that date. A business day is any day on which
the Common Stock is traded on the New York Stock Exchange.

4.7. Except as the Committee may otherwise provide, Options may only be
exercised by the Participant, the Participant’s legal representative, or a
person to whom the Participant’s rights in the Options are transferred by will
or the laws of descent and distribution.

4.8. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

4.9. A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the Code applies will
not constitute a termination of employment within the meaning of the Plan.

4.10. Except to the extent that it would cause the Option to be subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute stock appreciation rights
(“SARs”) for any or all outstanding Options. Upon the grant of substitute SARs,
the related Options replaced by the substitute SARs shall be cancelled. The
grant price of the substitute SARs shall be equal to the Option Price of the
related Options, the term of the substitute SARs shall not exceed the term of
the related Options, and the terms and conditions applicable to the substitute
SARs shall otherwise be substantially the same as those applicable to the
related Options replaced by the substitute SARs. Upon exercise, the SARs will be
settled in Common Stock.

 

5. Restricted Stock Units

5.1. RSUs are subject to being earned and vested on the third anniversary of the
Grant Date (as applicable, the “Vesting Date”). If RSUs would become earned and
vested on a date that is not a business day, the next business day shall be the
Vesting Date. The Company will deliver or otherwise make available to the
Participant within 21/2 months following the applicable Vesting Date one share
of Common Stock for each RSU that vests.

5.2. If a Participant’s employment with the Company terminates before an RSU
Vesting Date, the RSU will be forfeited when the Participant’s employment with
the Company terminates, except (i) in connection with a Qualifying Retirement or
death or disability (each as outlined below), or (ii) if the Participant is
rehired by the Company within ninety days of termination, in which case the
Participant shall be construed to have been continuously employed by the Company
for purposes of vesting and payout.

 

3



--------------------------------------------------------------------------------

5.3. If the employment of a Participant terminates in a Qualifying Retirement
then (i) if the date of such termination is after the calendar year of the Grant
Date, the RSUs will remain eligible for payout on the terms provided in
Section 5.1, or (ii) if the date of such termination is in the calendar year of
the Grant Date a portion of the RSUs shall remain eligible for payout on the
terms provided in Section 5.1, which portion shall be determined as follows:
(# RSUs awarded) * (# of months worked in that year, rounded to nearest whole
month) / 12.

5.4. If the employment with the Company of a Participant is terminated due to
death or disability, the RSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, all the RSUs shall pay
out within sixty days, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall pay out as provided
in (i), which portion shall be determined as follows: (# RSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.

5.5. The RSUs shall not be transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.

5.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

5.7. Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 5.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the RSUs.
Notwithstanding the foregoing, the Participant shall be permitted to receive
additional RSUs with respect to the RSUs based upon the dividends and
distributions paid on shares of Common Stock to the same extent as if each RSU
were a share of Common Stock, which additional RSUs shall be delivered or made
available at the same time and to the same extent as the RSUs to which they
relate or as otherwise determined by the Company.

 

6. Change in Control

In the event of a Change in Control of Baxalta, the vesting of outstanding
Awards shall be as determined under the Program.

 

7. Program Controls

Except as specifically provided in the Plan, in the event of any inconsistency
between the Plan and the Program, the Program will control, but only to the
extent such provisions will not violate the provisions of section 409A of the
Code.

 

4



--------------------------------------------------------------------------------

Exhibit 10.17

BAXALTA INCORPORATED

French Addendum

 

1. PURPOSES OF THIS ADDENDUM

This Addendum (the “French Addendum”) to the Baxalta Incorporated Quarterly
Equity Plan, Incentive Committee Grant (the “Plan”) provides the terms for
Options granted to Eligible French Participants (as defined below).

Except as otherwise expressly provided in this French Addendum, the terms of
awards shall be as provided in and governed by the Plan. Terms not otherwise
defined herein shall have the meanings provided in the Plan.

Awards granted under this French Addendum are restricted to Options satisfying
the conditions set forth in the French Commercial Code (articles L.225-177 to
L.225-I85) and such Options are intended to be eligible for a tax-favored
regime.

 

2. PARTICIPANTS

Options may only be granted under this French Addendum to employees (“Eligible
French Participants”) of companies in which the Company holds at least ten
percent (10%) of the voting rights or equity, directly or indirectly. No
individual in France holding more than ten percent of the issued equity of the
Company can be an Eligible French Participant.

 

3. AWARDS

3.1. Grant of Options

No Options may be granted under this French Addendum: (a) before the end of a
period of twenty (20) trading days following (i) a dividend record date for any
dividend or (ii) an agreement by the shareholders of the Company to increase the
issued share capital of the Company; (b) within a period of ten (10) trading
days before and after the publication of consolidated accounting results of the
Company (e.g., the filing of an Annual Report on Form 10-K); or (c) within a
period beginning with the date upon which the Company’s executive officers
become aware of any nonpublic information that, if it were to become publicly
known, would reasonably be expected to affect the value of the Company’s shares
of Common Stock and ending ten (10) trading days after that information has been
publicized.

The Grant Date shall be the date as of which the Committee approves grants to
Eligible French Participants or as soon thereafter as possible, ensuring that
the above restrictions are respected. The acquisition price of shares subject to
Option (the “Option Price”) shall be established on the Grant Date.

3.2. Option Price

The Option Price shall be the greatest of (a) the Fair Market Value on the Grant
Date; (b) eighty percent (80%) of the average opening price of a share of Common
Stock over the twenty (20)



--------------------------------------------------------------------------------

trading days preceding Grant Date; and (c) if treasury shares are used to
satisfy exercise of the Option, eighty percent (80%) percent of the average
repurchase price per share paid by the Company for such treasury shares.

3.3. Shares Available for Option

In no event shall the number of shares of Common Stock subject to outstanding
unexercised Options granted pursuant to this French Addendum give right to
subscribe shares exceeding one-third (1/3) of the Company’s share capital.

3.4. Options Giving Right to Purchase Previously Issued Shares

If an Option provides a right to purchase previously issued shares, the Company
shall procure sufficient shares to satisfy the exercise of such Option at least
one day prior to the Participant’s having the right to exercise such Option.

3.5. Characteristics of Shares

Shares issued pursuant to Options shall be non-bearer shares or shares held in
an identifiable account.

3.6. Substitution of SARs for Options

Neither SARs nor any other incentive may be substituted for Options granted
pursuant to this French Addendum.

3.7. Adjustment to Option Price

The number of Options and the Option Price for grants made pursuant to this
French Addendum may be adjusted in connection with changes in capital operations
described in article L.225-181 of the French Commercial Code so that economic
rights are maintained.

 

4. VESTING AND EXERCISE OF OPTIONS

4.1. Vesting

Options granted pursuant to this French Addendum shall first become exercisable
on the fourth (4th) anniversary of the Grant Date.

4.2. Non-Transferability of Options — Death of the Participant

Options granted pursuant to this French Addendum shall be non-transferable and
can only be exercised by the Eligible French Participant, or, in the event of
the Eligible French Participant’s death, the heirs may exercise the Options
(where previously vested or not) within six months of the date of the Eligible
French Participant’s death.

 

6